Citation Nr: 0524683	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel








INTRODUCTION

The veteran had active duty training from May 1964 to October 
1964 and served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection, in 
pertinent part, for diabetes mellitus.

In August 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

A review of the claims file reveals that the June 2000 
statement of the case made reference to the veteran's service 
medical records for the period May 1968 to December 1969.  
Presently, only the veteran's service medical records from 
his period of active duty training in 1964 are included in 
the claims folder.  The remaining records should be located 
and associated with the claims folder.  

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should undertake a search for 
the missing service medical records for 
the period of active duty from May 1968 
to December 1969.  All avenues should be 
explored in an attempt to locate the 
records, including contacting the service 
representative who reviewed the file, the 
National Personnel Records Center and any 
other possible sources or records.  All 
attempt to procure the records should be 
documented in the claims folder.  If any 
records are obtained, they are to be 
associated with his claims folder.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


